DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended specification received on 7/18/2022 is acknowledged. The specification is now accepted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 12-13, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ergun (US Patent 10258433 B2). 
Regarding claim 1, Ergun teaches an orthodontic bite corrector (149, Figure 15) for moving the relative positions of an upper dental arch and a lower dental arch (abstract), the orthodontic bite corrector comprising: 
a post (150, Figure 15) extending from a first support (152, Figure 15), the first support for connection to the first dental arch (see Figure 7; 152 is a dental band); 
a hub (see annotated Figure 13 below) extending from a second support (156, Figure 14), the second support for connection to the second dental arch (see figure 7; 156 is a dental band), and 
a ramp (191+192, Figure 13) extending from the hub (see figure 13), the ramp including a channel (196, Figure 13) having an occlusal end and a gingival end (see annotated Figure 13 below), wherein the hub is adjustable between a first fixed hub position and a second fixed hub position (the hub rotates in a first direction 204 Col. 6 lines 56-60 and back to its original position), and 
wherein the post (150) is configured to slide along the ramp from the occlusal end to the gingival end when the upper dental arch and the lower dental arch are closed (see figures 16-17; when the dental arch closes, 154 receives 150 and Col. 2 lines 5-16).  

    PNG
    media_image1.png
    434
    378
    media_image1.png
    Greyscale

Regarding claim 2, Ergun teaches the orthodontic bite corrector of claim 1 (see rejection above), wherein the post (150) includes a rounded head (see annotated Figure 15 below).  

    PNG
    media_image2.png
    373
    617
    media_image2.png
    Greyscale

Regarding claim 12, Ergun teaches the orthodontic bite corrector of claim 1 (see rejection above), and wherein a head of the post (see annotated Figure below) is received in the channel when the upper dental arch and the lower dental arch are closed (see figure 17).  

    PNG
    media_image2.png
    373
    617
    media_image2.png
    Greyscale

Regarding claim 13, Ergun teaches the orthodontic bite corrector of claim 1 (see rejection above), wherein the ramp has an occlusal end and gingival end and wherein the ramp is wider at the occlusal end (see annotated Figure 13 below).  

    PNG
    media_image3.png
    426
    382
    media_image3.png
    Greyscale

Regarding claim 15, Ergun teaches the orthodontic bite corrector of claim 1 (see rejection above), wherein at least one of the first support (152) and the second support (156) is an orthodontic band (see figure 16 and Col. 3 lines 56-61).  
Regarding claim 16, Ergun teaches a method of correcting a malocclusion (abstract), the method comprising: 
attaching the orthodontic bite corrector of claim 1 to a patient's jaws (see Figures 16-17 and Col. 5 lines 17-21).  
Regarding claim 17, Ergun teaches the method of claim 16 (see rejection above), wherein the malocclusion is a Class II or a Class III malocclusion (Col. 7 line 66 - Col. 8 line 1).  
Regarding claim 18, Ergun teaches the method of claim 16 (see rejection above), wherein the orthodontic bite corrector is set at the first fixed hub position for a first period of time and is set at the second fixed hub position for a second period of time, wherein the second period of time is after the first period of time (Col. 6 line 59 – Col. 7 line 3; the hub is rotated, indicating the different positions are achieved at different times).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ergun (US Patent 10258433 B2), in view of Parker (US Patent Application Pub No. 2016/0296303). 
Regarding claims 4-5, 11 and 14, Ergun teaches the orthodontic bite corrector of claim 1 (see rejection above), but is silent to wherein the post comprises a ceramic material or 
wherein the first support comprises a metal selected from the group consisting of a gold alloy and stainless steel or 
wherein the hub comprises a metal selected from the group consisting of a gold alloy and stainless steel or
wherein the second support comprises a metal selected from the group consisting of a gold alloy and stainless steel.
Parker teaches an orthodontic system in the same field of endeavor of devices that apply correctional forces on teeth for correcting malocclusions or a bite of a patient (Parker, [0005] lines 1-5). Parker teaches the orthodontic system includes molar bands (Parker, 32, Figure 9), similar to the first and second tooth attachments (22, 102) of Carter, that are fitted to a tooth (Parker [0088] lines 9-11) and a structure (Parker 14, Figure 9), similar to the hub (34) of Carter. Parker teaches the “clamp” 14, and the molar bands are manufactured with metal alloys that may include stainless steel, molybdenum copper, tin, nickel. Silver, gold, titanium, aluminum, and other similar materials since metals can be strong enough for anchoring purposes (Parker, [0053] lines 1-7). Parker additionally teaches that structures attached externally to the supports such as brackets or hooks, similar to the post of Carter (120) are preferably made with ceramic material since it be more aesthetic (Parker, [0005] lines 7-10).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the first tooth attachment, second tooth attachment and the hub of Carter to be made from a metal alloy including gold and stainless steel, as taught by Parker, because it would provide those structures with the strength they need to tolerate the correctional forces to be applied to them. It would also have been obvious to further modify the post of Ergun to be made of ceramic material, as taught by Parker, as it would give an aesthetic nature to the device since it is located externally and visibly and would be made to match the color of the teeth. 

Claims 3, 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ergun (US Patent 10258433 B2), in view of Carter (US Patent No. 6,099,304).
Regarding claim 3, Ergun teaches the orthodontic bite corrector of claim 1 (see rejection above), but does not teach wherein the post (150) has a substantially circular cross-sectional profile.  
Carter teaches an orthodontic bite corrector (10) in the same field of endeavor of orthodontic devices for moving the relative positions of an upper dental arch and a lower dental arch (abstract). Carter teaches the device has elements that have rounded edges to present comfortable edges and surfaces when engaged with the patient’s cheek (Col. 14 lines 32-35). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the post of Ergun to have rounded edges, as taught by Carter, because it would provide comfort and eliminate irritation to the patient, especially since the post will have surfaces exposed and touching the buccal side of the mouth. 
It is also obvious that rounded edges would result in a substantially rounded cross-section since the edges form the parameter of a cross section. 

Regarding claim 6, Ergun teaches the orthodontic bite corrector of claim 1 (see rejection above), wherein the hub includes a core (the body of the hub is the core), a cover (Col. 6 lines 1-13; head of screw), and a connector (Col. 6 lines 1-13; screw).  However, Ergun is silent to the hub including a washer. 
Carter teaches an orthodontic bite corrector (10) in the same field of endeavor of orthodontic devices for moving the relative positions of an upper dental arch and a lower dental arch (abstract). Carter teaches the device includes a post (120, Figure 1) extending from a first support (102, Figure 1), the first support for connection to the first dental arch and a hub (34, Figure 5) extending from a second support (22, Figure 5), and a ramp (62, Figure 5) extending from the hub (34). The hub is adjustable between a first fixed hub position and a second fixed hub position (Col. 3 lines 59-62 and Col. 5 lines 60-65). Carter further teaches the hub includes a core, a cover, a washer, and a connector (see annotated Figure 9 below).  The washer provides actuation with the screw to alter the distance of the connection (Col. 13 lines 30-45). 

    PNG
    media_image4.png
    278
    274
    media_image4.png
    Greyscale

It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the hub of Ergun to include a washer, as taught by Carter, because it would allow tightening and retainment of the screw in the desired position, to firmly lock the hub in place as intended. 

Regarding claim 7, Ergun in view of Carter teaches the orthodontic bite corrector of claim 6 (see rejection above), wherein the core includes a notch (aperture 197).  

Regarding claim 8, Ergun in view of Carter teaches the orthodontic bite corrector of claim 6 (see rejection above), wherein the cover (screw head) includes a stop (Col. 6 lines 1-13; the screw head can be larger than the aperture to lock and create a stop that prevents the hub from being disengaged from the band).  
Regarding claim 10, Ergun in view of Carter teaches the orthodontic bite corrector of claim 6 (see rejection above), wherein the connector is a screw (Col. 16 lines 1-13; the screw connects the hub to pin 186 of the molar band).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ergun (US Patent 10258433 B2), in view of Carter (US Patent No 6,099,304) and further in view of Woo (US Patent No. 6012920).
Regarding claim 9, Ergun in view of Carter teaches the orthodontic bite corrector of claim 6 (see rejection above). However, Ergun does not teach the washer includes a peg.
Woo teaches an orthodontic device (Woo, 8, Figure 1) in the same field of endeavor of devices that are mounted to a patient’s mandibular and maxillary arches to adjust and reposition them (Woo, Col. Lines 12-17). Woo teaches the device includes a structure (20, Figure 7) that receives a screw (Woo, Col. 4 lines 38-39), similar to the cover of Carter. Woo discloses the structure (20) can be provided with a washer and a peg to securely retain the housing (Woo, Col. 3 lines 53-58). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the washer of Carter to be in combination with a peg, as taught by Woo because it would act as a locking mechanism to securely maintain the structures in place relative to other structures and provide the tight fit needed to bear any correctional forces. 


Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772